DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 12/29/21 and an IDS filed on 09/24/21. Claims 1 and 47 have been amended, new claim 111 has been added and claims 3 and 5 have been canceled. Accordingly, claims 1, 7, 19, 22, 26, 31, 34, 37, 39, 47 and 111 are under examination on the merits. Claims 2, 12-15, 42, 70 and 75 are withdrawn from further consideration.

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

NOTE: the term clofazimine is misspelled in claim 1 (See line 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant’s claims:
1. A crystalline dry powder clofazimine pharmaceutical composition comprising micronized clofazimine particles with a median particle diameter of 0.5 to 10 µm, the composition comprising less than 10% amorphous clofazimine, wherein the dry powder is positioned in a dry powder inhaler.
Depending claims add other limitations including particle or formulation characteristics. 

Claims 1, 7, 22, 37 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20100330156). 

Liu et al teach phenazine derivatives and their uses (See Title). One such compound is clofazimine (See [0137]-[0153]).
The said compositions may be administered orally, parenterally, by inhalation spray, etc, (See [0162]).
clofazimine, it is desirable to create particles with favorable surface area to volume ratios. A typical process is provided for making dry, micronized particles of clofazimine. The method includes milling clofazimine in a ball mill either with or without surfactant. The surfactant will allow further micronization of the clofazimine to particle sizes below 10 µm (See [0203]).
Liu et al teach a process that yields microparticles having a homogenous size distribution less than 2 µm in size. In certain embodiments, such microparticles have well defined, predictable properties (See [0204]).
It is disclosed that clofazimine is formulated in alternative solid-state crystal forms with, for example, novel hydration states of clofazimine, novel solvation states of clofaziminie, crystallization with salts, or co-crystallization with other drugs or excipients (See [0208]). 
Liu et al state that in order to prolong the effect of clofazimine, it is often desirable to slow the absorption of clofazimine from subcutaneous or intramuscular injection. This may be accomplished by the use of a liquid suspension of crystalline or amorphous material with poor water solubility. The rate of absorption of the compound then depends upon its rate of dissolution that, in turn, may depend upon crystal size and crystalline form (See [0221]). 
The said formulations may be formulated as dosage forms for oral administration including powders, and granules (See [0223]).  Dosage forms include powders, sprays, inhalants, etc (See [0226]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Liu et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow Liu et al’s teaching on making a dry powder formulation comprising clofazimine in essentially crystalline form because Liu et al teach that the said formulations are efficacious for treating various disorders and because clofazimine has great potential in the treatment of autoimmune diseases such as multiple sclerosis, type 1 diabetes and psoriasis as well as organ transplantation. Liu et al also state that to enhance the solubility of clofazimine, it is desirable to create particles with favorable surface area to volume ratios, with a particle size of less than 10 micron. 
Accordingly, Liu et al provide sufficient teaching and motivation for one of ordinary skill in the art to make and use the claimed invention and with a reasonable expectation of success.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1, 7, 19, 22, 26, 31, 34, 37, 39, 47 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20100330156) in view of DeHaan et al (US 20150136130).

	Liu et al’s teaching are delineated above and incorporated herein. 
Liu et al lack a specific disclosure on certain particle features/limitations including FPF, angle of repose, jet milling, etc. However these are all known in the art as taught by DeHaan et al. 

DeHaan et al teach inhalable dry powders that contain a therapeutic agent. Disclosed are the dry powders characteristics, e.g., they are processable and/or dense in therapeutic agent that provide advantages for formulating and delivering therapeutic agents to patients (See title and abstract). 
DeHaan et al state that the total content of therapeutic agent in the respirable dry powder is at least 65%, or at least 80% by weight (See [0012]), the powder may be essentially free of non-respirable carrier particles, such as lactose (See [0013]), and that the said powders can be metered in a multi-dose reservoir dry powder inhaler (DPI). Preferably, the mass of the metered dose from a multi-dose reservoir DPI is within 85% to 115% of a target mass 90% or more of the time, or within 90% to 110% of a target mass 90% or more of the time (See [0014]). The said dry powders can further be characterized by an angle of repose of 30º or less (See [0015]). 
The said respirable dry particles and dry powders can be prepared using any suitable method. Many suitable methods for preparing respirable dry powders and particles are conventional in the art, and include spray drying, spray freeze drying, milling (e.g., jet milling), blending, etc. (See [0187]-[0188]).
DeHaan et al further state that the said respirable dry powders or respirable dry particles are produced by preparing a feedstock solution or suspension and spray drying the feedstock. The feedstock can be prepared, for example, using an excipient, about 0% to 99% by weight (e.g., of total solutes used for preparing the feedstock), and optionally a pharmaceutically therapeutic agent in an amount of about 0.001% to 99% by weight (e.g., of total solutes used for preparing the feedstock) (See [0194]).
Furthermore, the said respirable dry particles can have an MMAD of about 10 microns or less, such as an MMAD of about 0.5 micron to about 10 microns, preferably, about 5 microns or less (e.g., about 0.5 micron to about 5 microns, preferably about 1 micron to about 5 microns) (See [0240]). 
The said respirable dry powders and dry particles can have an FPF of less than about 5.6 microns (FPF<5.6 µm) of at least about 45%, at least about 50%, at least about 60%, at least about 65%, or at least about 70% (See [0241]-[0242]).
The excipient and pharmaceutically therapeutic agent can independently be crystalline or amorphous or present in a combination of these forms. In some embodiments, the respirable dry particles are substantially crystalline (See 0259]). 
DeHaan et al state that this provides several advantages. For example, the crystalline phase can contribute to the stability of the dry particle in the dry state and to the dispersibility characteristics, whereas the amorphous phase (e.g., amorphous therapeutic agent and/or excipient) can facilitate rapid water uptake and dissolution of the particle upon deposition in the respiratory tract. It is particularly advantageous when salts with relatively high aqueous solubilities that are present in the dry particles are in a crystalline state (See [0260]). 
tuberculosis-mycobacterium antibiotics and the like (See [0105]-[0106]). 
 
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of DeHaan et al  with that of Liu et al to arrive at the instant invention. It would have been obvious to do so because Liu et al teach making particulate formulations of clofazimine which are milled to the suitable particle size range and are suitable in crystalline form. DeHaan et al teach inhalable dry powders and disclose suitable particle characterizations for an efficacious dry delivery to the lungs, such as the angle of repose and FPF.  DeHaan et al disclose that the crystalline form of a dry powder active agent results in better stability of the particle and that an angle of repose of less than 30º is preferred because angle of repose is a characteristic that can describe both respirable dry powder as well as the powder's processability. DeHaan et al further discloses that the FPF of the powder is preferably at least about 50% or most preferred at least about 70%. DeHann et al state that the said powders provide advantages for formulating and delivering therapeutic agents to patients. 
Accordingly, one of ordinary skill in the art would have been motivated to have incorporated the particle characteristics of DeHann et al into the formulations of Liu et al in order to effectively delivering clofazimine in crystalline form into the patient in need of such treatment. 
. 

Claims 1, 7, 19, 22, 26, 31, 34, 37, 39, 47 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Keswani et al (US 20160220710) in view of DeHaan et al (US 20150136130).

Keswani et al teach microcrystalline forms of drugs and microcrystalline drug formulations for delivery to macrophages and treatment of disease (See Abstract and [0008]). 
The said compositions comprise a biomimetic crystal of a pharmaceutical agent, wherein the said biomimetic crystal is a pure drug crystal. In some embodiments, the small molecule pharmaceutical agent is clofazimine. The density of the crystals is between 1.25-1.4 g/ml and the crystals have a size of 0.001-20 µm in each dimension (See [0009]). 
It is disclosed that the administering may be inhalation, via an inhaler (See [0011]).
Keswani et al also disclose a method of identifying inflammation in a joint of a subject, comprising administering clofazimine to the subject. In some embodiments, clofazimine treats the inflammation in the joint (See [0013]-[0014]).  
clofazimine) fall within the class of poorly soluble compounds that are actively sequestered within macrophages (See [0098]). 
Keswanti et al teach that crystalline formulations of CFZ have a bulk density in the range of 1.33-1.4 g/ml and a size range between 0.001-20 µm in one and/or two dimensions (See [0106]). 
Administration to the respiratory tract may be achieved by means including a metered inhaler or a dry powder inhaler. The aerosol may conveniently also contain a surfactant such as lecithin. The dose of drug may be controlled by provision of a metered valve. In formulations intended for administration to the respiratory tract, the compound will generally have a small particle size for example of the order of 50 microns or less. Such a particle size may be obtained by means known in the art, for example by micronization. The active ingredients may be provided in the form of a dry powder. The powder composition may be presented in unit dose form for example in capsules, cartridges or blister packs from which the powder may be administered by means of an inhaler (See [0153]-[0155]).
Keswani et al lack a specific disclosure on certain particle features/limitations including FPF, angle of repose, jet milling, etc. However these are all known in the art as taught by DeHaan et al. 

DeHaan et al’s teaching are delineated above and incorporated herein.  

  
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of DeHaan et al  with that of Keswani et al to arrive at the instant invention. It would have been obvious to do so because Keswani et al teach making dry powder formulations of crystalline clofazimine which are micronized to the suitable particle size range and are suitable in for administration via a dry powder inhaler. DeHaan et al teach inhalable dry powders and disclose suitable particle characterizations for an efficacious dry delivery to the lungs, such as the angle of repose and FPF.  DeHaan et al disclose that the crystalline form of a dry powder active agent results in better stability of the particle and that an angle of repose of less than 30º is preferred because angle of repose is a characteristic that can describe both respirable dry powder as well as the powder's processability. DeHaan et al further discloses that the FPF of the powder is preferably at least about 50% or most preferred at least about 70%. DeHann et al state that the said powders provide advantages for formulating and delivering therapeutic agents to patients. 
Accordingly, one of ordinary skill in the art would have been motivated to have incorporated the particle characteristics of DeHann et al into the formulations of Keswani et al in order to effectively delivering clofazimine in crystalline form into the patient in need of such treatment. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1, 7, 19, 22, 26, 31, 34, 37, 39, 47 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over DeHaan et al (US 20150136130) in view of  Verma et al (Inhaled microparticles containing clofazimine are efficacious in treatment of experimental tuberculosis in mice).

 DeHaan et al’s teaching are delineated above and incorporated herein. 
DeHaan et al lack a disclosure on the anti-tuberculosis drug being clofazimine. However one of ordinary skill in the art would have been motivated to have incorporated clofazimine of Verma et al into the powder formulation of DeHaan et al. 

Verma et al teach evaluating inhalable clofazimine-containing dry powder microparticles (CFM-DPI) and native clofazimine (CFM) for activity against Mycobacterium tuberculosis in human monocyte-derived macrophage cultures and in mice infected with a low-dose aerosol. Both formulations resulted in 99% killing at 2.5 μg/ml in vitro. In mice, 480 μg and 720 μg CFM-DPI inhaled twice per week over 4 weeks reduced numbers of CFU in the lung by as much as log10 2.6; 500 μg oral CFM achieved a log10 0.7 reduction (See abstract). 
Verma et al also disclose that CFM as a dry powder microparticle formulation for inhalation (CFM-DPI) might hold advantages for generating drug levels at the primary site of infection that would not otherwise be achievable. Preliminary findings presented show that (i) CFM-DPI retains the antimicrobial properties of native CFM in vitro and (ii) CFM-DPI is more efficacious in treating experimental tuberculosis than if given orally. It is further stated that CFM-DPI was prepared by spray drying. The particle size (1 to 5 μm) of CFM-DPI was suitable for deep lung delivery (See page 1050, 1st col, 2nd and 3rd para). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made given the teaching of DeHaan et al to have looked in the art for other anti-tuberculosis active agents such as clofazimine as taught by Verma et al with a reasonable expectation of success. It would have been obvious to do so because DeHaan et al teach inhalable dry powders and disclose suitable particle characterizations for an efficacious dry delivery to the lungs, such as the angle of repose and FPF.  DeHaan et al disclose that the crystalline form of a dry powder active agent results in better stability of the particle and that an angle of repose of less than 30º is preferred because angle of repose is a characteristic that can describe both respirable dry powder as well as the powder's processability. DeHaan et al further discloses that the FPF of the powder is preferably at least about 50% or most preferred at least about 70%. DeHann et al teach that suitable active agents for delivery via a dry powder inhaler as stated, include tuberculosis-mycobacterium antibiotics and state that the said powders provide advantages for formulating and delivering therapeutic agents to patients. 
Verma et al also teach that clofazimine is an effective agent in treating tuberculosis when delivered by inhaled microparticles. 
Accordingly, one of ordinary skill in the art would have been motivated to have selected clofazimine of Verma et al for the powder formulations of DeHaan et al in order to effectively deliver clofazimine into the patient’s lung in need of such treatment. 
 them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the substituting one anti-tuberculosis agent for another. It therefore follows that the instant claims define prima facie obvious subject matter. Cf. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 

Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive.
Regarding the teaching of Liu et al Applicant argues that “Liu et al. teach compositions that enhance the solubility of clofazamine to create particles with faster dissolution kinetics (see paragraph [0203]), contrary to the present invention (see below). In addition, Liu et al. disclose that the various compositions may be administered orally, parenterally, or by inhalation spray (see paragraph [0162]) (but not a “dry” powder) which would be prepared as solutions (see paragraph [0170]). It is further disclosed by Liu et al that the preferred mode of administration is oral, intraperitoneal, or intravenous. Indeed, Liu et al. disclose methods for producing oral compositions that have controlled release, but do not provide disclosure on producing dry powder formulations for delivery by a dry powder inhaler” (See Remarks, page 6).

It is also noted that the examined claims are drawn to a composition that is “positioned in a dry powder inhaler”. In other words, the claims are examined based on the composition and where it is stored/positioned is not a patentable limitation of the composition. Thus, Liu et al properly meets the claimed composition. 
Next argument is that “On the other hand, the present composition comprises less than 5% amorphous particles (i.e., non-crystalline solid wherein the molecules are not organized in a definite lattice pattern, see paragraph [0064] of the present application) which can result from preparation methods such as spray drying lead to too rapid dissolution and drug precipitation. Indeed, since crystallized drugs have reduced solubility as compared to amorphous drugs, the crystalline dry powder of the present drug will have lowered solubility than the amorphous drug. This clearly teaches away from the disclosure of Liu et al. since an aim of Liu et al is the opposite — to increase solubility. In fact, present composition will have decreased solubility relative to the Liu et al composition, which allows for macrophage uptake of particles. The clofazimine particles can be rapidly and efficiently uptaken into alveolar macrophages which allows for targeting of intracellular infections and providing a drug reservoir for sustained release and anti-infective activity. ….  This crystalline-like form is beneficial for rapid onset of action of therapeutic effects, which can be delayed for up to two weeks in currently available dosage forms. …” (See Remarks, page 6). 
The argument is not found persuasive. Liu et al teach the composition of claim 1 and depending claims. As such it would be expected for it to have the same characteristics such as dissolution rate in buffered phosphate solution. Furthermore, 
Applicant then argues that “Further, Liu et al. teach that the clofazamine composition could be used for the treatment of infectious disease and provides no teaching or suggestion for the treatment of pulmonary disease, such as a lung infection or pneumonia. Indeed, a person skilled in the art would not be motivated to administer a composition of Liu et al. for the treatment of a pulmonary disease as they do not teach a crystalline dry powder composition that would be suitable for lung deposition” (See Remarks, page 7).
The above argument is not commensurate with the scope of claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., treating a pulmonary disease such as infection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nonetheless, it is noted that Liu et al teach treating tuberculosis (See [0142]) and idiopathic pulmonary fibrosis (See [0231]). 
With regard to the teaching of DeHann et al, Applicant argues that “DeHaan et al. merely disclose inhalable dry powder inhalers that contain a therapeutic agent. There is no teaching for the use of clofazamine in a dry powder inhaler” (See Remarks, pages 7-8). 
what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). 
Next, Applicant argues that “As discussed above, DeHaan merely teaches dry powder inhalers and provides no teaching for a crystalline clofazamine dry powder composition as in the instant claims. Indeed, DeHaan provides no specific methods for producing a dry powder composition and merely lists all of the possible methods. Further, the drugs that are disclosed in paragraph [0105] of DeHaan are water soluble drugs; thus, a person skilled in the art would not have expected a poorly soluble drug such as clofazamine could be formulated as a dry powder composition for inhalation with improved properties” (See Remarks, page 8).
The argument is not found persuasive. As for the argument of “no specific method for producing dry powders” it is noted that the examined claims are drawn to a composition and not a method of making the dry powder. Additionally, DeHaan et al teach that one suitable method includes jet milling. Teaching more is not a teaching hydrophobic or hydrophilic” (See [0171]-[0173]). 
Last argument is to the teaching of Verma et al. Applicant argues that “it is noted that while Verma et al. teaches a method of producing clofazamine particles by spray drying which would inherently produce amorphous particles as shown in FIG. 2 of the present application. On the other hand, the present claims are directed to a crystalline dry powder composition of clofazamine with less than 10% of amorphous clofazimine” (See Remarks, page 9). 
The argument is not found persuasive because, Verma et al’s disclosure was relied upon for teaching the advantages of administering clofazimine as dry powder via a dry powder inhalation. DeHaan et al teach compositions comprising an active agent in crystalline form are advantageous. Again, this is an obviousness rejection that relies on the combination of references for their combined teaching. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
 
Claims 1, 7, 19, 22, 26, 31, 34, 37, 39, 47 and 111 are rejected. Claims 2, 12-15, 42, 70 and 75 are withdrawn. 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/24/21 prompted the new THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616